ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-167 and DRB 15-168 concluding that JOHN A. KLAMO of CHERRY HILL, who was admitted to the bar of this State in 1982, should be censured for violating RPC 1.2 (failure to abide by a client’s decision about the scope and objectives of the representation), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 3.2 (failure to expedite litigation), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JOHN A. KLAMO is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.